White, J.
(for affirmance). This appeal challenges the constitutionality of an act of the legislature of Hew Jersey (known as the Yan Hess act) entitled “An act concerning intoxicating liquors used or to be used for beverage purposes/’ for reasons which I think can be considered under the two following heads, namely: 1. The alleged violation of the provision of the state constitution providing that “the right of a trial by jury shall remain inviolate/’ and 2. The alleged erroneous interpretation embodied in the enactment of this act, of the “concurrent power to enforce by appropriate legislation” clause of the eighteenth amendment of the federal constitution, by which interpretation the state is assumed to have a real legislative power instead of what may be-inelegantly called a mere “rubber stamp” power. The objections to certain other features of the act, and to certain paragraphs claimed not to be within its object as expressed by its title, are, I think, unimportant, because these features and provisions are of a separable and unessential nature and may properly be eliminated under the excision provision of the act, should they, when a case arises involving them, be decided to be offensive for the reasons urged. The objection to the presumption of “for beverage purposes” provision of the act seems to fall within the well-established power of the legislature to prescribe rules of evidence and methods of proof so long as it leaves to the accused a fair opportunity to make his defence and to submit all the facts.
As to the first objection, namely, the one relating to the right of trial by jury, I think the real underlying historically established test depends upon the character of the offence involved rather than upon the penalty imposed. The offence must be a petty and trivial violation of regulations established under the police power of the state in order that the offender1 may be summarily tried, convicted and punished without indictment by a grand jury and without trial by a petit jury. It must, of course, be assumed that the punishment for such *151a petiy and trivial offence will also- be comparatively petty and trivial, otherwise it would violate another provision of the state constitution which prohibits cruel and unusual punishments. But, assuming that the punishment will bear proper relation to the seriousness of the offence, the theory, as 1 understand it, which gave rise to the distinction at common law and in subsequent statutes, is that the convenience and benefit to the public resulting from a prompt and inexpensive trial and punishment of violations of petty and trivial police power regulations are more important than the comparatively small prejudice to the individual resulting from his being deprived of the safeguard of indictment before having to answer and of trial by a jury when held to- answer. This, of course, is the converse of the rule with regard to serious offences, crimes and misdemeanors, where, for the preservation of the liberties, of the people, the security afforded the individual by his right to trial by jury is more important iban the mere convenience of the public arising from a speedy and inexpensive summary trial. If the question were an open one I should still be of the opinion that a violation of the prohibition, contained in the- eighteenth amendment, involving, as it does, conduct, which, prior to the adoption of that amendment, has always been (to- quote the language- of Chief Justice Beasley in State v. Anderson, 40 N. J. L. 224) "neither immoral nor illegal” throughout the land, was a mere petty and trivial offence against a police power regulation, and that the penalty imposed by the Van Ness act was not so excessive as to offend- the constitutional prohibition against cruel and unusual punishments. The question, however, does not seem to me to be an open one either with respect to the character of the offenee nor as to the penalty imposed. In State v. Rogers. 91 Id. 212, this court, by unanimous vote only a short time ago (in 1917), upheld a summary conviction under an act punishing by a fine not exceeding $500 and imprisonment not exceeding six months (which is the maximum penalty of both fine and imprisonment provided by the Van Ness act) 1 he driving of an automobile on the public streets by a person while under the influence of intoxicating *152liquor. I think the conduct involved in that case, with its menace to the public safetjq is no more a petty and trivial offence than would be the prohibition violations which the Fan Ness act was designed to prevent or punish, and, as before stated, the penalty is the same. It is suggested that a violation of an amendment to the constitution of the United States cannot in the nature of things be petty and trivial. I think that depends upon the nature of the constitutional amendment involved.
Second. Is the Fan Ness act unconstitutional because it makes one who violates the federal prohibition amendment a disorderly person instead of making him a criminal, as does the act of congress, commonly known as the Volstead act? The answer to this question depends upon the meaning of the second paragraph of the eighteenth amendment, which provides: “The congress and the several states shall have concurrent power to enforce this article by appropriate legislation.” Do the several states, as a result of this paragraph', have anj^ real legislative power or are they confined to the mere copying of the congressional legislation, just exactly as they would have -been if the clause in question had been omitted from the amendment? To me the mere stating of the question seems its sufficient answer. Without the reservation the several states would each have had the right to reenact the Volstead act, so that their own courts could exercise jurisdiction of the subject under their own legislation, as was done with reference to the laws against counterfeiting the national currency. It would seem to me to be obvious that the reservation was intended to have some meaning — that is,, that it was intended to be a real reservation in favor of the several states. That it does not mean that the states should have power to pass legislation- inconsistent with the prohibition itself is quite obvious, because the language of the reservation expressly limits it to legislation to enforce the prohibition. Thus it was decided by the Supreme C'ourt of the United States in the National Prohibition Gases, 253 U. S. 350, that the several states had no power by legislation to establish a different meaning for the term “intoxicating *153liquors” than that prescribed by the act of congress on the subject. There was no reservation in favor of the states as to the nature of the prohibition; there was only a reservation in their favor as to its enforcement. Congress, on the other hand, has such power quite apart from this enforcement section, in its general authority, under paragraph 18, section 8, article 1 of the federal constitution, “to make all laws which shall be necessary and proper to carry into execution the foregoing powers and all other powers vested by this constitution in the government of the United States.”
In this connection it seems to me that the real nature of the whole subject covered by this prohibition should not he lost sight of. It is essentially the exercise of the sovereign police power whereby, as an attribute of sovereignty, the government of the people has the power and is in duty bound to make such regulations as it thinks necessary or desirable for the public health, the public morals and the public safety. This police power, so far as the prohibition contained in the eighteenth amendment is concerned, was, prior to the adoption of that amendment, vested exclusively in the several sovereign states. The federal government, being limited in its authority to the powers expressly conferred upon it by the people and by the states in the federal constitution and its amendments, and to those powers properly incident thereto, has no sovereign police power except as so conferred. The eighteenth amendment was a transfer by the people and by the states of the sovereign police power on the subject of the prohibition thereby enacted from, the states to the federal government, but there was expressly reserved, as it seems to me, to remain in the states, an important part of their former police power, namely, the part which enabled the states to enforce the prohibition in their own way within their own borders for the protection of the health, the morals and the safety of their own citizens. That this was a reservation of power to themselves by the states, and not a bestowal of power upon the states by the federal government, is a necessary construction, it seems to me, because of the very nature of our federal and state governments system. The federal *154government has no power to grant powers to the state government. It has only such powers as are taken from the states and given to it. This, 1 understand, accords with the- view expressed by Mr. Justice Minturn in the opinion filed bjr him for the Supreme Court in this case.
The reservation was not exclusive, however, because congress was also expressly given the same power of enforcement. Congress would have had such a power under the federal constitution without section 2 of the eighteenth amendment, but in the absence of that section, the power of congress to enact such legislation would have been exclusive, and, as before pointed out, the several states could only have enacted “like” legislation. To me the reason for the insertion of a real power in the several states to legislate for the prohibition enforcement seems obvious. The prohibition itself was by the adoption of the amendment and by force of another provision of the federal constitution to become “the supreme law of the land.” Standing by itself, its enforcement would depend upon the legislation enacted by congress if congress should enact such legislation. The prohibition was of vital interest, bpwever, to the welfare of tire inhabitants, of the several states. Their public health, their public morals and their public safety were, to a large extent, to be affected1, by the legislation which should be adopted to enforce this prohibition. What was more appropriate than that the states^ in becoming a party to this transfer of a great slice of their police power to the federal government, should insist upon a reservation to themselves of the right to see also that the prohibition was adequately enforced within their respective limits? What a farce, for instance, it would have been if the act of congress to enforce the prohibition had merely provided a trivial fine for violations. The situation would, if such a thing were possible, have been even worse than it was during the first year after tire amendment went into effect, when, seemingly because of its intentional maladministration, almost its only serious result was to enrich dishonest federal enforcement officers and professional criminals in general, and thereby to create and foster in the public mind a serious contempt for *155the administration of the law. Upon the various states stepping in, however, to pnt an end to this scandal, and passing what to each one seemed appropriate legislation, for enforcement, whereby, particularly in some instances, as in the case of Hie Van Ness act, a prompt and inexpensive means of enforcing the prohibition was devised, the whole thing took on a different aspect, and enforcement began to be real all along the line. The ponderous, and often dilatory, grand jury indictment and petit jury trial scheme of the Federal Enforcement act, and of the acts passed by some of the states, however, even when tiras awakened up to serious administration, while quite fitting and proper for the large commercial violations of the prohibition, was neither suited nor adequate to roach the petty and trivial offenders for which the prompt and speedy methods of the Van Ness act are so appropriate. To me it seems that the act in question entirely conforms to the purpose of the concurrent reservation and is not in any way offensive because its enactments are not mere copies of those of the Volstead act.
Of course, the Van Ness act cannot, nor does it pretend to, prevent the trial, conviction and sentence in the United States courts under the Volstead act of prohibition offenders in New Jersey according to the provisions of that act. To give the state legislature such a power would be to make its action exclusive, which under the “concurrent power” clause, of course, it is not, any more as, I maintain than, is the power of congress under the same language. But it is said that while it is true that the Van Ness act has no legal power to abrogate in New Jersey the “crime” feature of the Volstead act. yet, if upheld, it will in fact do so, under the twice in jeopardy prohibitions of both the state and federal constitutions and of the common law, by rendering a person, either tie-quitted or convicted as a disorderly person under the Van Ness act, immune from subsequent indictment, trial and conviction under the Volstead act for the same actual offence. The difficulty with this contention is that an acquittal or conviction under the Van Ness act would seem, under the decisions, not to have this effect. The cases hold that where the *156same offence violates tlie criminal statutes of two states, or of one state and of the United States, or a “disorderly” ordinance of a municipality and a criminal statute of the state, convictions may be had and maintained under both, on the theory that the violation of each is a separate offence in itself. Moore v. People of Illinois, 14 How. 13; Howe v. Plainfield, 37 N. J. L. 145; State v. Gratz, 86 Id. 483, and 12 Cyc. 259, 288, and numerous cases there cited.
This disposes also, it seems to me, of the further contention that the Van Hess act violates article 1, section 9 of the state constitution, which provides that “no person shall be held to answer for a criminal offence, unless on the presentment or indictment of a grand jury.” It is urged that as the Volstead act, which makes the offence in question a crime, is, under the federal constitution, “the supreme law of the land,” the proceeding under the Van Hess act is in fact an attempt to hold to answer for a criminal offence without such an indictment. Of course, if the violation of the Van Hess act is one offence and the violation of the Volstead act, although by the same actual transaction is a separate offence, it is obvious that the holding to dnswer for the one offence, which is constituted a “disorderly act,” is not the holding to answer for the other offence which is a “crime.”
It is urged, however, that the offence here involved is “by necessary implication” the violation of the eighteenth amendment and not the violation of the Volstead act or of the Van Hess act. The difficulty with this contention is that the eighteenth amendment itself and standing alone does not make the doing of the prohibited act an offence of any kind. Such prohibited act is not thereby constituted a crime, a misdemeanor nor a disorderly act. It is simply “prohibited.” If there were no legislation, either federal or state, one who by a single act (not habitually repeated so as -to become a common law offence) disobeyed the eighteenth amendment, would not commit a legal offence of any land for which he could be punished. It is clearty the offence against the legislation making the prohibited act a crime (in the case of the Volstead act) or a disorderly act (in the case of the *157Van Ness act), which are the legal offences involved, and, as before pointed out, these are, under the decisions, separate and distinct offences.
I am authorized to say that Mr. Justices Parker and Black substantially concur in the views herein expressed.
At the request of the judges the following questions are ordered to be voted upon separately:
Fiist. Does the act entitled “An act concerning intoxicating liquors used or to be used for beverage purposes,” passed March 29th, 1921, the short title of which is “Prohibition Enforcement act,” commonly called the Van Ness act, which makes any person who violates any of its provisions a “disorderly person” triable by a magistrate without a jury, and on conviction liable to sentence of confinement in the workhouse, penitentiary or common jail, for a period not to exceed six months or to pay a fine not to exceed $500, or both, violate article 1, section 7 of the constitution of New Jersey, which provides inter alia that the right of trial by jury shall remain inviolate; and also 17;., section 9, which provides inter alia that no person shall be held to answer for a criminal offence unless upon the presentment or indictment of a grand jury?
Yes — The Chancellor, Swayze, Kaliscti, Aokerson, Van Bltskirk, JJ. 5.
■ No — The Cjiiee Justice, Parker, Black, Katzenbach, White, Williams, JJ. 6.
Second. Does the provision of the Van Ness act, which declares by necessar)^ implication that violations of the eighteenth amendment to the federal constitution shall be deemed to be disorderly acts as distinguished from those which are criminal in their nature, render it invalid to that extent, by reason of the fact that prior to its enactment the congress of the United States, in pursuance of the provision of the second section of that amendment giving to the congress and the several states concurrent power to enforce it by appropriate legislation, had already declared by necessary *158implication in and bjr the federal statute, commonly known as the Volstead act, that a person who violated any provision of the amendment should be deemed guilty of a crime ?
Yes — The Ci-iiee Justice, Swayze, Kalisch, Gardner, Ackerson, Van Buskirk, JJ. 6.
No — The Chancellor, Parker, Black, Katzenbach, White, Williams, JJ. 6.
Third. Does the Van Ness act violate article 4, section 7, paragraph 4 of the constitution of New Jersey, which provides that'every law shall embrace but one object, and that shall be expressed in the title ?
Yes — The Chancellor, Kalisch, JJ. 2.
No — The Chiee Justice, Swayze, Parker, Black, Katzenbach, White, Williams, Ackerson, Van Buskirk, JJ. 9.
Fourth. Do the provisions of the Van Ness act making the judges of the courts of Common Pleas, and, in certain circumstances, the justices of the Supreme Court, magistrates, and requiring them to' enforce the act in given proceedings, impose upon them duties which do not inhere in, or appertain to, their judicial office, and are such, provisions therefore void ?
Yes — Kalisci-i, Katzenbach, JJ. 2.
No — Ti-ie Chancellor, Ci-iiee Justice, Swayze, Parker, Black, White, Williams, Ackerson, Van Buskirk, JJ. 9.
Fifth. Shall the judgments under review be reversed ?
Yes — The Chancellor, Ci-iiee Justice, Swayze, Kaliscii, Katzenbaci-i, Gardner, Ackerson, Van Buskirk, JJ. .8.
No — Parker, Black, White, Williams, JJ. 4.